DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the post-processing apparatus and the image forming system comprising a processor configured to control, when folding processing is performed such that two ends of the sheet in a transport direction of the sheet face outward in opposite directions after the folding processing has been performed on the sheet, the curving device so as to curve the sheet in a plurality of directions with respect to the transport surface in combination as claimed in claims 1, 19, and 20. Claims 2-18 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Awano (US PGPub 2017/0090391 A1) teaches a post-processing apparatus and an image forming apparatus that determines the curl to provide to a sheet, if needed, based on the curl present in the sheet and the folding processing to be performed on the sheet (figures 12-18 and paragraphs [0102]-[0107]); however, Awano does not teach or suggest to control, when folding processing is performed such that two ends of the sheet in a transport direction of the sheet face outward in opposite directions after the folding processing has been performed on the sheet, the curving device so as to curve the sheet in a plurality of directions with respect to the transport surface as claimed.
Tsunoda (US PGPub 20170261908 A1) teaches a post-processing apparatus and image forming apparatus that controls curl correction based on the paper condition where the curving amount is variable (paragraph [0009] and figure 12); however, Tsunoda does not teach or suggest to control, when folding processing is performed such that two ends of the sheet in a transport direction of the sheet face outward in opposite directions after the folding processing has been performed on the sheet, the curving device so as to curve the sheet in a plurality of directions with respect to the transport surface as claimed.
Matsumoto (US PGPub 2007/0135288 A1) teaches a post-processing apparatus and an image forming apparatus that controls the curl of the sheet based on the fold 
Wenthe, Jr. et al. (5,539,511) teaches a post-processing apparatus and an image forming apparatus to remove curl from a sheet based on the level of curl at each point along the sheet (figures 1-7 and column 3, line 61-column 4, line 11); however, Wenthe, Jr. et al. does not teach or suggest to control, when folding processing is performed such that two ends of the sheet in a transport direction of the sheet face outward in opposite directions after the folding processing has been performed on the sheet, the curving device so as to curve the sheet in a plurality of directions with respect to the transport surface as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853